Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  
Claim 34 recites “the microprocessor … the RF signal data … instruction to the RF transmitter” is unclear which tracking unit is this referring to, is it the first tracking unit or the second tracking unit introduced in preceded claim limitations.  Similar issue also found in independent claim 51 which recites “the microprocessor … instruction to the RF transmitter …”   Dependent claims by dependency, they inherit the rejection. 
Claim 36 recites “the tracking unit” is unclear which tracking unit is this referring to, is it the first tracking unit or the second tracking unit introduced in preceded claim limitations.
Claim 40 recites the limitation "the at least one second unit".  There is insufficient antecedent basis for this limitation in the claim.

Claim 44 recites “the transmitted signal” is unclear which signal is being referred to.
Claim 50 recites “the signal power is increased … the signal power is reduced to save charge” is unclear which tracking unit is this referring to, is it the first tracking unit or the second tracking unit introduced in preceded claim limitations.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


34, 35, 37, 41-45, 49 and 51 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Curcio (Patent No. 6414629).

Claims 34 and 51, Curcio teaches a tracking system and method (abstract) comprising: 
a first tracking unit and a second tracking unit (Figs. 2, 5, 6 and 7: elements 18&20)
each unit comprising a satellite signal receiver (GPS receiver 22), a microprocessor (processor 24), a radio frequency (RF) transmitter and receiver (TxRx 26 and 30); and 
an indicator means (display 38); and 
in which upon activation of the first unit, the first unit satellite signal receiver is arranged to receive satellite signals and to determine a location of the first unit (col. 4, ln 19-22); 
the first unit microprocessor is arranged in operation to receive the location from the first unit satellite signal receiver and generate a first unit location signal in dependence upon said location (col. 4, ln 22-24); and 
the first unit RF transmitter is arranged to transmit said signal (col. 4, ln 22-24); 
the second unit is arranged to receive satellite signals and calculate a second unit location (col. 5, ln 46-50; col. 6, ln. 1-3); 
the second unit microprocessor is arranged in operation to receive the second unit location from the second unit satellite receiver (col. 5, ln 46-50; col. 6, ln. 1-3); 

the second unit microprocessor is arranged upon receipt of said first unit location signal to determine the first unit location (col. 6, ln 5-7); and 
determine a bearing and distance in dependence upon the first unit location and the second unit location (col. 6, ln 7-9); and 
indicate said bearing and distance on said second unit indicator means (col. 6, ln 19-20), 
characterised in that the first tracking unit also includes a line of sight obstruction detecting means for detecting the presence of nearby obstructions (col. 4, ln 54-61; col. 5, ln 21-25; col. 8, ln 28-35: detecting the water body surface, and the optimal time for transmission is determined when a target unit is near or at the crest of the wave, the wave represents a nearby obstruction which is detected by accelerometer with signal strength determination), 
a height position determining means for determining the relative height of the first tracking unit (col. 4, ln 50-61), 
wherein the microprocessor includes means of calculating, with reference to a time source, an optimum communications window, based on the RF signal data, to transmit and receive an RF signal in the future, based on the detected nearby obstructions, if any, the height position data, and calculated predicted values for the wave height and period, and sends an instruction to the RF transmitter to transmit a signal in the optimum communications window (col. 4, ln 60: optimal time interval; col. 8, ln 20-38).

Claim 35, Curcio teaches a tracking system according to claim 34, characterised in that the line of sight obstruction detecting means for detecting the presence of nearby obstructions is based on RF signals (col. 8, ln 28-35).

Claim 37, Curcio teaches a tracking system according to claim 34, characterised in that each unit comprises an additional short distance wireless communication means to an auxiliary device (col. 9, ln 59-64).

Claim 41, Curcio teaches a tracking system according to claim 34, characterised in that the indicator means is at least one light (col. 6, ln 24-26: LCD display technology includes at least one backlight).


Claim 42, Curcio teaches tracking system according to claim 34, characterised in that each tracking unit comprises a data logging device which stores the historical data for that unit, on a separate data logging chip (col. 5, ln 8-15).

Claim 43, Curcio teaches a tracking system according to claim 34, characterised in that the RF transmitter has a variable power setting and the power setting can be changed depending upon the location of the second unit in relation to the first unit (col. 8, ln 23-27).



Claim 45, Curcio teaches a tracking system according to claim 34, characterised in that a third tracking unit is provided in RF communication with the first and second tracking units to form a local radio network (col. 9, ln 30-58).

Claim 49, Curcio teaches a tracking system according to claim 34, characterised in that the first unit includes an RF signal strength measuring means which measures the strength of received signals (col. 8, ln 28-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curcio in view of Achanta et al. (US 20140114608).

Claim 36, Curcio does not teach characterised in that the time source is provided by the satellite signal, and in case the satellite signal is lost by an internal clock in the tracking unit and in that the time source is provided primarily by a first one of the two time sources and in the event of the failure of the primary time source the microprocessor detects the failure and utilises the second time source.
In the field of endeavor, Achanta teaches time distribution with multi-band antenna.  Anchanta goes on to teach a receiver utilizing two precision time source, and when detecting failure with the first precision time source, the system relying on the second precision time source (abstract, claims 1, 5 and 14). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Curcio’s communication system by including utilization of two precision time sources as taught by Achanta for the purpose providing seamless communication. 

Claims 38, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curcio in view of Brodin (US 20150284062).

Claim 38, Curcio does not teach characterised in that the tracking system includes a means of performing a registration process that identifies an 
In the field of endeavor, Brodin teaches system for monitoring the status of divers.  He goes on to teach a display shows the status of divers that has paired their monitoring unit with another unit.  The status includes diver specific data to include dive profile and the current depth as well as the level of air in the tank (Fig. 7, par. 22, 60-61).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Curcio’s system to include providing registration information of each individual for monitoring at a tracking unit as taught by Brodin.  The motivation would be for easily tracking the status of other nearby divers for increasing diving safety.  

Claim 48, Curcio does not teach characterised in that, in the event that a second unit is nearer to a first unit than the third unit, signals from the first unit may be transmitted to the second unit first and then re-routed by the second to the third unit.
In the field of endeavor, Brodin teaches in the event that a second unit is nearer to a first unit than the third unit, signals from the first unit may be transmitted to the second unit first and then re-routed by the second to the third unit (par. 63).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Curcio’s communication system to include relaying signals from one unit to another similarly to Brodin in order to ensure data is correctly routed to intended recipient.

s 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curcio in view of LEE et al. (US 20160020804).

Claim 39, Cursio does not teach characterised in that each unit comprises a power on/off button and when the unit is switched on an automatic self-check is performed to check the units are transmitting and receiving to and from each other correctly and the result of the check is indicated on the indicator means of each unit.
In the field of endeavor, LEE teaches an electronic device 100 when switched from a turn-off state to a turn-on state, the device checks for a communication service provider network in the vicinity of the device by controlling communication interface 160.  If at least one accessible communication service provider network is found, the information display module 171 outputs a communication service provider selection screen to the display 150 on the basis of a search result (abstract, par. 69-70).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cursio’s tracking devices to include features as taught by LEE in order to provide user assistance in configuration of devices wireless connection. 

Claim 40, Cursio does not teach characterised in that a first unit will intermittently be unable to transmit an RF signal, (or deactivated) and upon regaining the ability to send a signal, (or upon reactivation), an activation signal is transmitted by the RF transmitter of the first unit to the at least one second unit.
In the field of endeavor, LEE teaches an electronic device 100 when switched from a turn-off state (claimed deactivated) to a turn-on state (claimed reactivation), the 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cursio’s tracking devices to include features as taught by LEE in order to provide user assistance in configuration of devices wireless connection. 

Claims 46, 47 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curcio in view of SO (US 20180070559).

Claim 46, Curcio teaches a tracking system according to claim 34, characterised in that each unit has a battery (col. 6, ln 17-19).
Curcio does not teach a battery charge measuring means.
In the field of endeavor, SO teaches a tracking device 100 includes a battery level measurement unit (abstract, par. 76).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Curcio’s unit to include battery level measuring means as taught by SO in order to know how much power the unit has remained. 

Claim 47, the combination teaches tracking system according to claim 46, characterised in that the battery level of a first unit is transmitted to a second unit (SO par. 76).









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167.  The examiner can normally be reached on Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/AN T NGUYEN/Primary Examiner, Art Unit 2683